Citation Nr: 0336147	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  00-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In March 2003, the Board undertook additional development of 
the matter on appeal.  


REMAND

After the veteran's appeal was certified to the Board, it was 
determined in March 2003 that further development was needed, 
and the Board undertook such pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  Given a recent decision of the United 
States Court of Appeals for the Federal Circuit, this case 
must be again remanded in order to afford the RO the 
opportunity to consider the additional evidence developed by 
the Board and readjudicate the claim on appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  It is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.  

Finally, in this case, the development undertaken by the 
Board was not fully completed.  Accordingly, the Board has no 
alternative but to defer further appellate consideration and 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain all of the 
veteran's treatment records from The Vet 
Center in Fort Lauderdale, Florida.  
Thereafter they should be associated with 
the claims folder.

3.  The RO should ask the appellant to 
identify all other health care providers 
that have treated him for a psychiatric 
condition, to include PTSD, since his 
separation from service.  This is to 
include any VA treatment.  The RO should 
obtain any records not already associated 
with the claims folder from each health 
care provider the appellant identifies.

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for Unit 
Records Research (CURR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  The RO should provide 
CURR with a description of these alleged 
stressors identified by the veteran: 
receiving incoming mortar and gunfire 
while serving as a Naval construction 
worker on June 2, 1970 and seeing several 
soldiers die due to land mine explosions 
in June and July 1970.  The RO should 
provide CURR with copies of the veteran's 
personnel records showing service dates, 
duties, and units of assignment.

5.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, the RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
in order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include post-traumatic stress disorder.  
Appropriate psychological testing should 
be accomplished.  If PTSD is diagnosed, 
the examiner must specify for the record 
the stressor(s) relied upon to support 
the diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  

6.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




